IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


VAMSIDHAR VURIMINDI,                          : No. 3 EM 2016
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
PROTHONOTARY, COURT OF                        :
COMMON PLEAS PHILADELPHIA,                    :
                                              :
                    Respondent                :


                                        ORDER



PER CURIAM

      AND NOW, this 24th day of February, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.

      Justice Eakin did not participate in the consideration or decision of this matter.